Name: Council Regulation (EC) No 713/95 of 27 March 1995 amending Regulation (EEC) No 620/71 laying down outline provisions for contracts for the sale of flax and hemp straw
 Type: Regulation
 Subject Matter: prices;  plant product;  economic policy;  agricultural policy
 Date Published: nan

 Avis juridique important|31995R0713Council Regulation (EC) No 713/95 of 27 March 1995 amending Regulation (EEC) No 620/71 laying down outline provisions for contracts for the sale of flax and hemp straw Official Journal L 073 , 01/04/1995 P. 0016 - 0016COUNCIL REGULATION (EC) No 713/95 of 27 March 1995 amending Regulation (EEC) No 620/71 laying down outline provisions for contracts for the sale of flax and hemp strawTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1308/70 of 29 June 1970 on the common organization of the market in flax and hemp (1), and in particular Article 6 thereof, Having regard to the proposal from the Commission, Whereas, pursuant to Article 4a of Regulation (EEC) No 620/71 (2), the contracting parties must indicate in sales contracts for flax straw that the selling price takes account of the guide price for linseed referred to in Article 1 of Council Regulation (EEC) No 569/76 of 15 March 1976 laying down special measures for linseed (3); Whereas the aid scheme for linseed introduced by Regulation (EEC) No 569/76 was replaced by that introduced by Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for producers of certain arable crops (4); whereas Article 4a of Regulation (EEC) No 620/71 should therefore be repealed, HAS ADOPTED THIS REGULATION: Article 1 Article 4a of Regulation (EEC) No 620/71 is hereby repealed. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 March 1995. For the Council The President J. PUECH